DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 49-54, 57-59 and 61 and 67-69 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hinson (US 5180499). Hinson ‘499 discloses a foam separation process for treating organic pollutants containing Dibromochloropropane ( a known nematode irradicator...ie a pesticide.The process involves submitting raw contaminated water to air flotation in first tank 30 where foam containing contaminants is removed and a clean water fraction is withdrawn from the bottom of the ozone flotation tank at 53 (pump) and the once cleaned water is sent to serially arranged second ozone flotation tank 31 where the water is a gain subjected to ozone flotation in tank 31. In each flotation tank 30 and 31, there is an ozone containing stream released into the body of water in the tank forming bubbles which are sized from 1 -7 microns [5, 11] which function to oxidize contaminants and to float away contaminants to be received as a supernatant floating foam which is removed [2, 52], The ozone “foam” is fed near the bottom of the chamber of tank 30 and 31 as shown in fig. 2. There are multiple venturi injectors (il, i2, i3 etc) for delivering ozonate water to the recycle stream from the ozone contact chamber 38 and/or from ozone generator 40 [4,33+]. In regard to claim 48 DBCP is considered to be a persistant organic pollutant as it is placed back into the environment by farmers on a regular basis.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 62-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinson as applied to claim 49 above, and further in view of Jackson (US 4094783) Jackson discloses the use of a cup foam receiver. To employ this feature on Hinson would have been obvious to one of ordinary skill in the art at the time of the invention. .
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinson as applied to claim 49 above, and further in view of JP ‘244. See the previous rejection for rational.
Claim 56 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinson as applied to claim 49 above, and further in view of KR ‘337. See the last office action for the rational. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             


THOMAS M. LITHGOW
Examiner
Art Unit 1776



TML